         Case 1:20-mj-03857-AOR Document 4 Entered on FLSD Docket 10/22/2020 Page 1 of 1

                                                             M IN UTE O RDER                                                                                                    Page 4

                                   M agistrate Judge A licia M .Otazo-Reyes
                      AtkinsBuildingcourthouse-10th Floor                                                                        Date:10/21/2020 Time:1:30p.m.
Defendant:1)RICHARDAYVAZ'
                        YAN'                                   J#:((15%-1(kCay#:20-3857-OTAZO-REYES    %

                                                               z                  Attorney.
                                                                                          .u,
AusA. ', .
         F(...                                                                                     .
                                                                                                       J)*i
                                                                                                          .
                                                                                                          '- ...
                                                                                                               -..
                                                                                                                 f-?-
                                                                                                                    '
                                                                                                                    er...
                                                                                                                        P.-.' .7-
                                                                                                                                2-.%/
viojation:C/D
          FR /CA/ RR/COMP/CONSP/WIREFRAUD/BANK
            AUD                                                                           Surr/Arre-.. -.ate:yc/zc/zczc
                                                                                                                    --
                                                                                                                                                                         yoB:lg7g

Procee I g:
          N
            lnitialAppearance                                                                     CJA Ap t:
                xX                                                                                              I
                  x

Bo d/PTD H Id:C Yes                   o                     Recomm ended Bond:
Bon            at:    .                                                                            Co-signed by:
                                           e,e
                                          ..'                                                                                                                9

    r- surrenderand/ordonotgbtinpassports/traveldocs                                                                Language: C -k /l-
                                                                                                                                                     i

    f- ReporttoPTSas directed/or                                       x'saweek/monthby                             Disposition:
          hone:               x'saw eek/month in Derson                                                    -'
                                                                                                            -                                                              '
                                                                                                                             *                #
         Random urine testing by Pretrial
    C Sel'
         ViCeS                                                                                                                         - 1'                      '
         Treatmentasdeemed necessary
    C Refrainfromexcessi
                       veuseofal
                               cohol                                                                        -                        .'
                                                                                                                                      1'a
    C Participatein mentalhealth assessm ent& treatm ent                                                                               -
    C Maintainorseekfull-timeemployment/education                                                          ''
                                                                                                            .
                                                                                                            -*'                      -'. ' .                         *,          -J       G

    r Nocontactwithvidims/witnesses,exceptthroughcounsel                                                                                          ' '                     . -            .
    C Nofirearms                                                                                                                 tc                .' t                                   ' t.
                                                                                                                                                                                             :e
                                                                                                                                                                                             ,
    r N                                                                                                                                                                                       l
          otto encum berproperty                                                                                                                                                              )
    T M ay notvisittransportation establishments                                                                                      ç                                                       '
                                                                                                                                                                                              ;
         HomeConfinement/EledronicMonitoringand/or                                                                   & ') e.J/G                                                               E
                                                                                                                                                                                              j
    r                                                                                                                                                                                         r
         Curfew                   pm to                      am ,paid by                                                                                                                      l
         All                                                                                                                                                                                  1
    r      owances:M edicalneeds,courtappearances,attorney visits,                                                                                                                            !
         religious, employment                                                                                                                                                                j
                                                                                                                                                                                              j
    C Travelextendedto:                                                                                                                                                                       l
                                                                                                                                                                                              j
                                                                                                                     Tim efrom today to                                       excluded        j
    C Other:                                                                                                         from SpeedyTrialClock                                                    1
                                                                                                                                                                                              i
N       COURT APPE    NCE Date:                              Tim e:                   Judge:                                                        Place:
                                                                                                                                                                                              $
                                                                                                                                                                                              1
          RE c                                                     2                                                                                                 v                        J
                ounsel: 0                       -
                                                                   ':             '. .                                                            ,6 I                                        J
                                                                                                                                                                                              t
PT        n     earing:...
                         ..                                     /         .       .   .       .                                           .          N           .   '                        h
                                                                                      '   '
                                                                                                                                                                 %                            j
        I Arraln o Removal                              l                         '               .:n .                  '       1                       '
                                                                                                                                                         .                e       -           1
          -j '                                                             )  .                                                                      ,
                                                                                                                                                                           u                  j
S            erence           :     ''              -                    '':              .                                                                      l                            1
D.
 A.R.J.
      j1'
        *'* '
            .l
             'j:                    .
                                    ' )%
                                       .' Jz1% 3
                                               .L(t'
                                                   .(%                                            TimeinCou                                          X - .                                    i
                                                    s/Alicia M .Otazo-Reyes                                                                        MagistrateJudge                            7
                                                                                                                                                                                              )
                                                                                                                                                                                              t
                                                                                                                                                                                              E
                                                                                                                                                                                              :
